Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Advisory Action
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

On page 3 of the response it is urged that U.S. Patent No. 10785985 has claim limitations analogous to the claims in this Application, where the PTAB decision at page 7 dated July 24, 2020 further shows that several of the claim limitations directed to the shape of the tortilla pieces and the flexible and pliable features were not present in the applied prior art.
This has been considered but it is further noted that U.S. Patent No. 10785985 is still directed to a method of making the packaged product, while the current claims at issue are directed to the packaged product.  Therefore, the packaged product can be made by a method other than that recited in the ‘985 patent, which requires the use of dough that has been shaped and baked within a mold.  In this regard, attention is directed to the PTAB decision in Application No. 12/429594 of which this application is a continuation.  Similar to the current Application, the ‘594 Application is also directed to a packaged article.
Further on page 4 of the response, Applicant urges that related application 16/883478 indicates in the reasons for allowance that the Dembecki and How to Make really Good Soft Taco Shells do not teach the claimed method and more importantly do 
It is noted however, that the prior art was not seen to teach the specifically claimed method to arrive to the claimed product.  In the current application, it would be possible for one to arrive at the claimed structure without using the method steps as recited in the ‘478 Application.  It is further urged that the ‘478 reasons for allowance intended to state that the prior art did not teach the claimed method for arriving at the claimed structure.  

On pages 4-5 of the response Applicant urges that Dembecki provides no description that would suggest a product being prepared having a texture that is different from a crisp ice cream cone.  Additionally, Applicant urges that “How to Make Really Good Soft Taco Shells” does not teach a product that is both soft and flexible and holds its shape over time; and provides no indication that a tortilla product meeting the present physical characteristics leading to softness and shape retention could be provided in a packaged food article having the described organoleptic benefits over an extended shelf life in combination with consumer convenience.
It is initially noted however, that Langston already teaches soft tortillas (paragraph 14 - “flatbread, such as a tortilla”) packaged in a modified atmosphere (see paragraph 37).  While not discussing the shapes of the soft shape tortillas, Dembecki and “How To Make Really Good Soft Taco Shells” evidence shapes of tortillas that can be construed as U-shaped, or cup or boat shaped and where How To Make Really Good Soft Taco Shells suggests that the article need not be crispy - thus suggesting a 

On pages 6-7 of the response, Applicant urges that the claims of the ‘594 Application do not recite a modified atmosphere or a fully cooked leavened farinaceous tortilla dough and that Langston does not teach a modified atmosphere in combination with the specifically claimed tortillas or a package that would have provided for the tortilla contained in the package to have the claimed flexibility for 6 months.  
It is noted however, that Langston’s teachings of precooked foods (see paragraph 14) and where the flatbread can be a tortilla (paragraph 14) is seen to encompass a fully cooked tortilla, especially as Langston also teaches at paragraph 15 that the kit can be a shelf-stable kit or a refrigerated kit, thus suggesting shelf-stability for the tortilla.  The teaching of being “substantially precooked” at paragraph 34 is seen to encompass a fully cooked product, especially as being substantially cooked has been taught by Langston to mean that spoilage microorganisms and any other type of undesirable microorganisms are eradicated and that the food is safe for consumption.  At paragraph 49, Langston further suggests fully cooked foods in the shelf-stable package.  Nonetheless, Chedid’854 teaches that the tortillas suggested by Langston are known in the art to be fully cooked (paragraph 10, 18) using leavened dough (paragraph 24, table 1).  Chedid’854’s tortilla are seen to be similar to those also suggested by 


On page 7 of the response, Applicant urges that Langston only teaches that certain food will be shelf stable with tuna fish as one example and does not provide any specificity as to how cooked the flatbread may be, while further suggesting at paragraph 26 that the ingredients can be combined and cooked, thus implying the ingredients are not fully cooked when packaged.  It is also urged that there is no mention that the flatbread would be placed in a package with a modified atmosphere.
It is noted however that in view of Chedid’854 as discussed above, it is seen that the combination still is seen to teach a fully baked soft tortilla formed of fully cooked leavened farinaceous tortilla dough.  Langston at paragraph 37 teaches packaging the contents of the kit using a modified atmosphere, and thus suggests packaging the tortillas in a modified atmosphere.  As shown in figure 1, each component of the kit can be individually packaged (see also paragraph 27) thus suggesting modified atmosphere packaging of the individual components. 

  On page 7 of the response, Applicant urges that Skarra’932 while disclosing the use of a softening agent to soften the product does not disclose that the shell retains its flexibility for any significant length of time and because of the water content, microorganisms will grow in the absence of preservatives. 
It is noted however that Skarra’932 still suggests that if no preservatives are added, that microorganisms will grow (column 6, lines 15-20) - but this is seen to 

On page 8 of the response, Applicant urges that Skarra’811’s teachings of a high water content and water activity reducing the shelf life of a tortilla teaches against adding water and contradicts the suggestion to include water as a softening agent; and as such, there would be no guarantee that optimizing water for these two contradictory goals would result in the claimed moisture content.
It is noted however, that Skarra’932 is not seen to suggest a particular water activity.  Skarra’932 does teach that having a high water activity or moisture content reduces the fragility of the softened product (column 8, lines 58-64) but does not appear to specify a particular water activity.  Skarra’932 however, does suggest a moisture content of between 8% to about 22% (see column 4, lines 37-40), which falls within the range recited in claim 15.  Skarra’811 teaches a moisture content of less than 25% (column 8, lines 25-30) while still allowing for a water activity of 0.85 (column 8, lines 10-15) thus suggesting that Skarra’932’s teachings of adding water for softening the cooked tortilla piece would still have allowed for the claimed water activity so as to provide the requisite storage stability. 

On pages 8-9 of the response, Applicant urges that if one were to make the tortilla as flexible as Skarra’811 one would have a flat tortilla that can avoid cracking when folded for use but would still not result in a soft shaped tortilla being flexible and pliable and sufficient rigid to maintain its shape at room temperature, even if a tortilla 
These urgings are not seen to be sufficient in view of the teachings taken as a whole.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Langston in view of Chedid’854 and Skarra’811 already suggests flexible tortillas.  While not specific to the claimed three-dimensional shapes, Dembecki, How to Make Really Good Soft Taco Shells and Akasaka suggest providing tortillas with a three-dimensional shape, where How to Make Really Good Soft Taco Shells further suggests that it has been desirable for the tortilla to still remain soft and flexible while holding a particular three-dimensional shape.  Dembecki’s teachings of microwaving for 5-10 seconds also suggests that there would have been some degree of flexibility.

On page 9 of the response, regarding Skarra’811, Applicant urges that there is no teaching that Skarra’811 forms a semi-rigid shape which is also soft, flexible and pliable and last six months and that there is no reason to pick the composition of Skarra’811 and even if one were to do so, the claim limitations would still not be met.
It is noted however that Skarra’811 has not been relied on to teach the particular shape, but rather has been relied on to teach a particular type of tortilla dough composition, Skarra’811 teaches the claimed water activity for preservation purposes, moisture content and fat content for the requisite tenderness, moistness, elasticity and flexibility.  Thus, it would have been obvious to have modified the formed tortilla to have similar moisture and fat and a similar water activity for providing the desired moistness, tenderness, elasticity and flexibility.  In view of Dembecki, How to Make Really Good Soft Taco Shells and Akasaka, the combination suggests providing shape to a baked tortilla while still desirably retaining the tortilla’s flexibility.

On page 9 of the response, Applicant urges that there is no reason provided by the examiner as to why the desired flavor would be sweet and there is no reason to add sugar since the base reference to Langston deals with a kit of food including meat.
These urgings are not seen to be sufficient, as it would have been obvious to one having ordinary skill in the art that one can include sugar into a tortilla composition, as taught by Chedid and Wampler so as to provide a particular flavor profile without becoming sweet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792